Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-15 are pending.

This action is response to the application filed on August 21, 2019.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


	Claims 1-2, 6-8 and 14 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Because claims 1-2, 6-8 and 14 recite, "it is within the scope …. ”, which render indefinite claimed invention scope. Demonstrative 

Priority
 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed 09/27/2021.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha (U.S. Pub. No. 2014/0156081). 

With respect to claims 1 and 14, Ha teaches 
estimating, by a computer, whether or not a change is caused in a user's mode of living related to the personal information, based on operation log information including an operating date-and-time of the domestic electrical appliance possessed by a user (abstract, [0037] home appliance for supporting a setting mode for making communication connection and a use mode for enabling communication, and a particular input unit provided to run the setting mode by user's selection, wherein the home appliance is changed to the use mode,  [0106] Configuration Management: Management work for referring to, changing home appliance related setting information, [0231] The home appliance may collect event data or log data during normal 
operation.  The data may be utilized as the diagnosis data); and 
sending, by the computer, an update request that requests an update of the personal information to an information processing terminal of the user within a predetermined time frame from an instant of estimation when it is estimated that the user's mode of living is changed ([0105] Provisioning: The home appliance which carries out the management session initially is registered to the DM server with the Bootstrap, and 
configuration of the home appliance is updated for providing the service to the 
home appliance, [0039] log in a server by inputting user information through an external terminal, determining whether the user information and home appliance information is registered to the server altogether or not after log in).

With respect to claim 9, Ha teaches update request contains detailed matters of the personal information that is currently registered with the service provide ([0039] log in a server by inputting user information through an external terminal, determining whether the user information and home appliance information is registered to the server altogether or not after log in).

With respect to claim 10, Ha teaches update request contains information about a last update date-and-time of the personal information that is currently registered with the service provider ([0039] user information and home appliance information is registered to the server).

With respect to claim 11, Ha teaches change in the mode of living includes at least one of a change in a family structure and a change in an occupation ([0037] input unit may be provided to the home appliance provided to run the setting mode by user's selection).

With respect to claim 15, Ha teaches information updating program which causes a computer to execute the information updating method ([0037] home appliance for supporting a setting mode for making communication connection and a use mode for enabling communication, and a particular input unit provided to run the setting mode by user's selection, wherein the home appliance is changed to the use mode).

Allowable Subject Matter

Claims 2-8 and 12-13 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163